Citation Nr: 0202559	
Decision Date: 03/20/02    Archive Date: 04/04/02

DOCKET NO.  95-16 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals 
of an injury to the trapezius, right shoulder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from August 1975 to 
November 1984, and from December 1990 to March 1991.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in February 1994 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.

In an October 1999 rating decision, the veteran's claim for 
service connection for anxiety and depression as secondary to 
service-connected residuals of a trapezius injury to the 
right shoulder was denied.  A timely notice of disagreement 
with this decision is not associated with the claims file.  
The veteran is advised that even if the RO did not receive a 
timely appeal on the issue of service connection for anxiety 
and depression, he may obtain readjudication of the claim 
pursuant to the Veterans Claims Assistance Act of 2000, as it 
pertains to final decisions denying claims on the basis that 
they were not well grounded during the period from July 14, 
1999, to November 8, 2000.  Such claims must be readjudicated 
upon motion of the claimant or the Secretary if the motion is 
filed prior to November 9, 2002.  See Section 7 of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  


FINDING OF FACT

The veteran has stated in writing that he does not take 
exception with the most recent decision denying a rating in 
excess of 10 percent for residuals of an injury to the 
trapezius, right shoulder.




CONCLUSION OF LAW

The veteran has withdrawn the appeal for a rating in excess 
of 10 percent for residuals of an injury to the trapezius, 
right shoulder.  38 C.F.R. § 20.204(b) (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board finds that the veteran has 
withdrawn his appeal for a rating in excess of 10 percent for 
residuals of an injury to the trapezius, right shoulder.

In two very similar letters dated in April 1998, and received 
by the RO in May 1998, the veteran wrote in response to a 
March 1998 statement of the case that "[s]ince a 10 percent 
rating has been continued, I do not have an exception to your 
decision.  I do, however, question some of your evidence 
cited."  He goes on to criticize the manner in which the RO 
weighed the medical evidence of record, but expresses no 
disagreement with the 10 percent rating.  

He further asserts: 

There are no recent treatment records to 
cite, because I have accepted the 
condition as chronic.  There has been no 
improvement since 1992.  I do have full 
range of motion, but it is with 
stiffness, pain and without the speed or 
strength that was there prior to the 
incident.

A substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. 
§§ 20.202, 20.204(b) (2001).  Withdrawal may be made by the 
appellant or by his or her authorized representative, except 
that a representative may not withdraw a substantive appeal 
filed by the appellant personally without the express written 
consent of the appellant.  38 C.F.R. § 20.204(c) (2001). 

In the Board's view, the two pieces of correspondence 
received by the RO from the veteran in May 1998 constitute a 
withdrawal of the appeal, in writing, of the decision to deny 
a rating in excess of 10 percent for residuals of an injury 
to the trapezius, right shoulder.  The veteran asserts he has 
no exception with the decision.  He expresses some 
dissatisfaction with the reasoning in the March 1998 
supplemental statement of the case.  However, he indicates he 
does not take exception with the decision, namely a 
continuation of the 10 percent rating, and that there is no 
further medical evidence to be considered.  Further 
development or adjudication of an appeal based purely on the 
RO's weighing of the medical evidence, but with no exception 
as to the outcome of the case, would be a pointless waste of 
administrative resources.  

The veteran's acknowledgment that he has full range of motion 
of the shoulder, but with functional impairment due to 
stiffness and loss of speed and strength, is a description of 
his disability that on its face is in congruence with his 
decision not to take exception with the rating of 10 percent 
for his right shoulder disability.  See 38 C.F.R. § 4.73, 
Diagnostic Code 5301 (for disability of trapezius and levator 
scapulae muscles), providing for a 10 percent rating for 
moderate disability, and 30 percent rating for moderately 
severe disability.  In addition to stating explicitly that he 
does not take exception with the decision of which he was 
informed in the March 1998 statement of the case, the 
veteran's April 1998 correspondence (received by the RO in 
May 1998) strikes the Board as implicitly conceding that he 
has moderate, but not moderately severe, disability of the 
shoulder. 

The appellant has withdrawn the appeal of the denial of a 
rating in excess of 10 percent for residuals of an injury to 
the trapezius, right shoulder.  The Board does not have 
jurisdiction to review the appeal, and the claim is 
dismissed.





ORDER

The claim for service connection for a rating in excess of 10 
percent for residuals of an injury to the trapezius, right 
shoulder, is dismissed.




		
	Richard B. Frank
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

